                   Case 19-12153-KBO            Doc 25       Filed 10/02/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                   Debtors.                                (Joint Administration Pending)


              AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON OCTOBER 3, 2019 AT 10:30 A.M. (ET)3

VOLUNTARY PETITIONS

1.       Bayou Steel BD Holdings, L.L.C.
2.       BD Bayou Steel Investment, LLC
3.       BD LaPlace, LLC
FIRST DAY DECLARATION

4.       Declaration of Alton Davis, President and Chief Operating Officer of Bayou Steel BD
         Holdings, L.L.C., in Support of Debtors’ Chapter 11 Petitions and First Day Motions
         [Docket No. 14; Filed: 10/1/2019]

MATTERS GOING FORWARD

5.       Motion of Debtors for Entry of an Order Directing Joint Administration of Related
         Chapter 11 Cases [Docket No. 3; Filed: 10/1/2019]

         Status:          This matter will go forward.

6.       Motion of Debtors for Order (I) Authorizing Continuation of, and Payment of Prepetition
         Obligations Incurred in the Ordinary Course of Business in Connection With, Various
         Insurance Policies, (II) Authorizing Banks to Honor and Process Checks and Electronic
         Transfer Requests Related Thereto, (III) Preventing Insurance Companies From Giving
         Any Notice of Termination or Otherwise Modifying Any Insurance Policy Without


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
   Amended items appear bold.
3
  This hearing will be held before the Honorable Karen B. Owens at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801. Parties
wishing to participate in the hearing telephonically must make arrangement through CourtCall (866-582-6878) in
advance of the hearing.


70659283.1
                   Case 19-12153-KBO      Doc 25       Filed 10/02/19   Page 2 of 3



         Obtaining Relief from the Automatic Stay, and (IV) Authorizing the Debtors to Continue
         to Honor Premium Financing Obligations [Docket No. 4; Filed: 10/1/2019]

         Status:        This matter will go forward.

7.       Application of Debtors for Authorization to Employ and Retain Kurtzman Carson
         Consultants LLC as Claims and Noticing Agent Effective Nunc Pro Tunc to the Petition
         Date [Docket No. 5; Filed: 10/1/2019]

         Status:        This matter will go forward.

8.       Motion of Debtors for an Order Authorizing Payment of Prepetition Taxes and Fees
         [Docket No. 6; Filed: 10/1/2019]

         Status:        This matter will go forward.

9.       Motion of Debtors for Entry of an Order Extending Time for Filing Schedules of Assets
         and Liabilities and Statement of Financial Affairs [Docket No. 8; Filed: 10/1/2019]

         Status:        This matter will go forward.

10.      Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
         Pay Certain Prepetition Claims of Critical Vendors, Shippers, and Freight Forwarders,
         and (II) Granting Related Relief [Docket No. 9; Filed: 10/1/2019]

         Status:        This matter will go forward on an interim basis.

11.      Motion of Debtors for Entry of Interim and Final Orders Authorizing Payment of (I)
         Certain Prepetition Workforce Claims, Including Wages, Salaries, and Other
         Compensation, (II) Certain Employee Benefits and Confirming Right to Continue
         Employee Benefits on Postpetition Basis, (III) Reimbursement to Employees for
         Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, (V) Workers’
         Compensation Obligations, and (VI) Prepetition Claims Owing to Administrators and
         Third-Party Providers [Docket No. 10; Filed: 10/1/2019]

         Status:        This matter will go forward on an interim basis.

12.      Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
         from Altering, Refusing, or Discontinuing Service, (II) Approving the Debtors’ Proposed
         Adequate Assurance of Payment for Postpetition Services, and (III) Establishing
         Procedures for Resolving Requests for Additional Adequate Assurance of Payment
         [Docket No. 11; Filed: 10/1/2019]

         Status:        This matter will go forward on an interim basis.




70659283.1
                   Case 19-12153-KBO      Doc 25     Filed 10/02/19     Page 3 of 3



13.      Motion of Debtors for Interim and Final Orders Authorizing the Debtors to Maintain and
         Administer Existing Customer Programs and Honor Certain Prepetition Obligations
         Related Thereto [Docket No. 12; Filed: 10/1/2019]

         Status:        This matter will go forward on an interim basis.

14.      Motion of Debtors for Interim and Final Orders Authorizing (I) Continued Use of
         Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
         Checks, and Business Forms, and (II) Continuation of Existing Deposit Practices [Docket
         No. 13; Filed: 10/1/2019]

         Status:        This matter will go forward on an interim basis.

15.      Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
         Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 24; Filed:
         10/2/2019]

         Status:        This matter will go forward on an interim basis.

Dated: October 2, 2019                        Respectfully submitted,
       Wilmington, Delaware
                                              POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              Stephen J. Astringer (Del. Bar No. 6375)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com
                                              sastringer@polsinelli.com

                                              Proposed Counsel to the Debtors and
                                              Debtors in Possession




70659283.1
